DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moctezuma de la Barrera (US 2012/0016269 A1) in view of Mashimo et al. (US 2010/0113939 A1).
Regarding claim 16, Moctezuma de la Barrera (‘269) teach a method for assisting in planning or performing reconstruction of usually symmetrical body parts of a patient, comprising: measuring a first area and a second area in order to establish a topography of the first area and the second area (#32 see [0070]); storing topography data of the established topographies of the first area and the second area (#24 see [0070]); establishing a mirror image of the stored topography of the first area (see [0070]); calculating deviations between the stored topography of the second area and the mirror image of the stored topography of the first area (see [0070]); generating guidance information for at least one medical instrument on the basis of said deviations (see [0071]); outputting the generated guidance 
Regarding claim 17, Moctezuma de la Barrera (‘269) in view of Mashimo et al. (‘939) teach the method as claimed in claim 16, wherein the at least one medical instrument is a balloon catheter which, in accordance with the guidance information, is fillable with a work fluid (see Moctezuma de la Barrera [0029]).
Regarding claim 18, Moctezuma de la Barrera (‘269) in view of Mashimo et al. (‘939) teach the method as claimed in claim 17, further comprising detecting by at least one sensor an internal pressure or extent of the balloon catheter; and controlling the filling of the balloon catheter taking into account the internal pressure or extent of the balloon catheter established by the sensor (see Moctezuma de la Barrera [0029]).
Regarding claim 19, Moctezuma de la Barrera (‘269) in view of Mashimo et al. (‘939) teach the method as claimed in claim 16, wherein calculating deviations in the topography of the second area 
Regarding claim 20, Moctezuma de la Barrera (‘269) in view of Mashimo et al. (‘939) teach the method as claimed in claim 16, wherein the at least one medical instrument is an active medical instrument, and the method further comprises controlling the operating state of the active medical instrument in a manner dependent on the position of the active medical instrument from the established topography of the second area (see Moctezuma de la Barrera [0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARK D REMALY/Primary Examiner, Art Unit 3793